Exhibit 10.2

 

LOGO [g431560exc_001a.jpg]

Our Ref: Commercial Banking – A120522, CM120613, 120626 and LN120703

Confidential

4 July 2012

Changyou.com Limited

Changyou.com HK Limited

East Tower Jing Yan Building

No.29 Shijingshan Road

Shijingshan District

Beijing 100043

China

Attention: Ms. Jackie Li

Dear Sirs,

BANKING FACILITIES

With reference to our recent discussions, we, Hang Seng Bank Limited (the
“Bank”) are pleased to offer the following banking facility/ facilities (the
“Facilities”) to the borrower(s) specified below (the “Borrower”).

The Facilities will be made available on the terms and conditions set out in
this letter and the Standard Terms and Conditions for Banking Facilities
attached and upon satisfactory completion of the security specified below.

The Facilities are subject to review at any time and in any event by 30 June
2013 and also subject to our overriding right of repayment on demand, including
the right to call for cash cover on demand for prospective and contingent
liabilities. The Bank shall have an unrestricted discretion to cancel or
suspend, or determine whether or not to permit drawings in relation to, the
Facilities.

 

1. Borrower

Changyou.com Limited

Changyou.com HK Limited

 

2. Facilities and Limits

 

Term Loan Facility (TL)    USD150,000,000 Total    USD150,000,000

 

LOGO [g431560exc_001b.jpg]



--------------------------------------------------------------------------------

Changyou.com Limited

Our Ref:   Commercial Banking – A120522, CM120613, 120626 and LN120703

 

3. Facilities and Conditions

 

Term Loan Facility   :    Loan Amount: USD150,000,000      Purpose: To finance
the Borrower’s dividend payment and general working capital.      Final Maturity
Date: 1 years from the date of drawdown      Drawdown Availability Period:
Within 3 months from the date of this letter.      Drawdown: Drawdown can be
made on any Business Day within the availability period by giving the Bank two
Business Days prior written notice and the drawdown may be in minimum of
USD1,000,000.      Interest Rate and Payment: 2.5% per annum over LIBOR or the
Bank’s Cost of Funds, whichever is higher, payable at the end of each interest
period or quarterly in arrears if 6/12 months period is selected. The Borrower
may select an interest period which shall be 1/3/6/12 month(s). No Interest
Period shall extend beyond the Final Maturity Date.      Repayment: Principal is
repaid in one lump sum on the Final Maturity Date.      All sums which may
become due to the Bank from time to time in respect of this facility (including
but not limited to principal and interest) are to be directly debited from the
account maintained with the Bank.      Prepayment: Prepayment (in whole or in
part) is allowed provided that the Bank receives 7 Business Days’ prior written
notice and such prepayment is made on an interest payment date.

 

2

LOGO [g431560exc_footer.jpg]



--------------------------------------------------------------------------------

Changyou.com Limited

Our Ref:   Commercial Banking – A120522, CM120613, 120626 and LN120703

 

      Condition(s):      

(1)    Submission of legal opinion on the Borrower / guarantor(s) which
incorporated overseas (if any) to the Bank.

     

(2)    The Borrower shall maintain deposits not less that the outstanding
balance of the TL facility or its equivalent in other currencies placed in
Beijing Branch of Hang Seng Bank (China) Limited (the “Deposits”).

     

(3)    The Borrower shall ensure that the Deposits in name of LOGO
[g431560exc_003.jpg] (i.e. or Beijing AmazGame Age Internet Technology Co.
Ltd.).

     

(4)    The Deposits can be released subject to this facility fully repaid.

     

(5)    For dividend payment, the proceeds should be remitted to designated
bank(s) for dividend payment as proof of the loan purpose. The Borrower shall
submit to the Bank the payment evidence of the dividend within 2 months from the
drawdown date of this facility.

     

(6)    For general working capital, the proceeds should be directly remitted to
the Borrower’s subsidiaries or entities. The Borrower shall submit to the Bank
the payment evidence within 2 months from the drawdown date of this facility.

     

(7)    Only USD30,000,000 loan proceeds of the TL facility can be applied toward
general working capital usage, all remaining portion shall be applied for
dividend purpose.

 

4. Security

The availability of the Facilities is conditional upon the Bank’s receipt of the
following documents in form and substance satisfactory to the Bank:-

 

  (1) A Cross Guarantee in the Bank’s standard form for USD150,000,000 from the
Borrower.

The Borrower and the corporate guarantor(s) (if any) and the corporate security
provider(s) (if any) shall provide certified true copies of any consent,
license, approval or authorization of, or registration or declaration with any
governmental authority, bureau or agency required in connection with the
execution, delivery, performance, validity and enforceability of this facility
and all other documents required by the Bank.

 

3

LOGO [g431560exc_footer.jpg]



--------------------------------------------------------------------------------

Changyou.com Limited

Our Ref:   Commercial Banking – A120522, CM120613, 120626 and LN120703

 

The Borrower and the corporate guarantor(s) (if any) and the corporate security
provider(s) (if any) shall provide such other documents, items or evidence as
the Bank may reasonably request from time to time.

 

5. Undertakings

The Borrower and the under-mentioned undertaking parties (if any) will undertake
to the Bank as follows:-

 

  (1) Changyou.com Limited shall remain its listing status in NASDAQ and its
shares shall not be suspended for trading for more than (10) consecutive trading
days, unless getting the Bank’s consent.

 

  (2) Changyou.com HK Limited shall remain 100% directly or indirectly owned by
Changyou.com Limited.

 

  (3) The Borrower shall ensure that the depositors LOGO [g431560exc_004.jpg]
(i.e. or Beijing AmazGame Age Internet Technology Co. Ltd.) shall be directly or
indirectly owned by Changyou.com HK Limited.

 

  (4) The Borrower undertakes that for any Facilities denominated in Renminbi
(if any), it will not directly or indirectly on-lend the proceeds of such
Facilities to (i) any individuals and (ii) any Designated Business Customers if
the proceeds of such Facilities (or any other Renminbi proceeds derived
therefrom) are directly or indirectly credited to Renminbi accounts for the
category of Designated Business Customers which are maintained for limited
purposes of handling Renminbi cashnotes obtained in their ordinary course of
business as Designated Business Customers and for Renminbi bond investment.

“Designated Business Customers” means establishments that have had a business
relationship with a Hong Kong Renminbi business participating bank for more than
three years which engage in commercial retail, catering, accommodation,
transportation services, communications services, medical services, or
educational services, including such establishments that have had a business
relationship with such participating bank for less than three years, but with
concrete evidence to show that they have the actual relevant business
background.

The Borrower shall and agree to indemnify the Bank for all losses and
liabilities incurred or suffered by the Bank arising out of or in connection
with any breach of the above undertaking by the Borrower.

 

  (5) The Borrower and the corporate guarantor(s) (if any) shall provide to the
Bank a certified copy of its annual audited accounts/financial statements within
180 days after the end of each financial year and such other relevant financial
information as the Bank may from time to time reasonably request.

 

4

LOGO [g431560exc_footer.jpg]



--------------------------------------------------------------------------------

Changyou.com Limited

Our Ref:   Commercial Banking – A120522, CM120613, 120626 and LN120703

 

  (6) Each of the Borrower and the corporate guarantor(s) (if any) and the
corporate security provider(s) (if any) shall immediately inform the Bank once
there are changes of its directors or beneficial shareholders or amendment to
its memorandum and articles of association or equivalent constitutional
documents and shall ensure that such changes/amendment are updated in the
company registry of its place of incorporation promptly.

 

6. Fees

Upon completing each review of the Facilities, the Bank is authorised to debit
the current account maintained by the Borrower with the Bank for the facility
review fee as the Bank may prescribe from time to time.

Section 83 of the Banking Ordinance

Section 83 of the Banking Ordinance (Cap. 155, Laws of Hong Kong) has imposed on
us as a bank certain limitations on advances to persons related to our directors
or employees. In accepting the Facilities, the Borrower should advise us whether
the Borrower is in any way related to any of our directors or employees within
the meaning of Section 83 and in the absence of such advice we will assume that
the Borrower is not so related. We would also ask that if the Borrower becomes
so related subsequent to accepting the Facilities, the Borrower should
immediately advise us in writing.

Please note that in reviewing the application, we may make reference to the
credit report(s) of the Borrower(s)/guarantor(s)/security provider(s) (as the
case may be) from the credit reference agency(ies). If you wish to access the
report(s) yourself, you can contact the credit reference agency(ies) directly at
the following address:

Commercial credit reference agency:

Dun & Bradstreet (HK) Ltd., Unit 1308-1315, 13/F., BEA Tower, Millennium City 5,
418 Kwun Tong Road, Kwun Tong, Kowloon.

Tel: 2516 1100 ; Fax: 2960 4721.

Please arrange for the enclosed copy of this letter to be signed by the Borrower
and all guarantors and security providers of the Facilities and return the same
to the Bank with Board Resolution(s) and Shareholder’s Resolution(s) (if
applicable) of the Borrower and all guarantors and security providers before
13 August 2012, failing which our offer shall lapse unless it is extended by us
at our absolute discretion.

By accepting this Facility Letter, you would agree to channel all your
remittance transactions and insurance arrangement to the Bank. Our Cash
Management & Payment Services Department and Commercial Sales Department would
contact you to offer our services on remittance and insurance respectively.

 

5

LOGO [g431560exc_footer.jpg]



--------------------------------------------------------------------------------

Changyou.com Limited

Our Ref:   Commercial Banking – A120522, CM120613, 120626 and LN120703

 

Should you have any queries, please do not hesitate to contact the following
persons:-

 

Queries on    Name    Telephone No. Banking arrangement    Ms. Chui Sze Ka
Bianca    21985223 Factoring arrangement    Ms. Carol Cheng    21988200
Insurance    Mr. Stanley Ng    36625056    Mr. John Li    21982522 Remittance   
Mr. Billy Chow    21984534    Remittance Hotline    21986919 Wealth management
   Ms. Mandy Chan    21985920 Execution of documents    Documentation Hotline   
21982094

Kindly return the accepted Facility Letter and executed documents to Credit
Operations Manager, Credit Operations Department, 12/F., 83 Des Voeux Road
Central, Hong Kong.

We trust that you will make active use of the Facilities and are pleased to be
of continued assistance.

Yours faithfully,

For Hang Seng Bank Limited

 

 

   

 

Jessica Hung     Jones Chung Senior Vice President     Vice President Portfolio
Management and Compliance     Portfolio Management and Compliance Corporate and
Commercial Banking     Corporate and Commercial Banking

VL/wc

I/We hereby accept the Facilities and agree to be bound by all the terms and
conditions set out in this letter and the Standard Terms and Conditions for
Banking Facilities, which I/we have read and understood.

 

 

   

 

Changyou.com Limited     Changyou.com HK Limited

 

6

LOGO [g431560exc_footer.jpg]